NUMBER 13-22-00260-CV

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


MICHAEL PUSLEY,                                                               Appellant,

                                                   v.


SAMANTHA LUARCA,                                                              Appellee.


                       On appeal from the 94th District Court
                            of Nueces County, Texas.


                            MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

      Michael Pusley attempts to appeal the trial court’s ruling on August 23, 2020.1 We

dismiss. See TEX. R. APP. P. 43.2.




      1   This case was severed from appellate cause number 13-20-00400-CV.
       On August 20, 2020, the trial court orally granted Samantha Luarca’s plea to the

jurisdiction and motion to dismiss. Pusley was not a party to that judgment. The trial court

signed the judgment on August 23, 2020, dismissing all claims against Luarca.

       Castle River Architectural Control Committee and Pusley filed a motion for

reconsideration and clarification requesting that the trial court modify its judgment to

reflect that Pusley was now a party to the suit. The trial court denied the motion on

September 22, 2020. Pusley was not a party to that judgment. This appeal followed.

       Only a party may file a notice of appeal. See TEX. R. APP. P. 25.1; In re

Lumbermens Mut. Cas. Co., 184 S.W.3d 718, 723 (Tex. 2006) (providing that only parties

of record may appeal a trial court’s judgment). Pusley was not a party to the trial court’s

judgment. Therefore, this appeal is dismissed for failure to comply with Texas Rules of

Appellate Procedure 25.1.2 Accordingly, we dismiss the appeal without addressing the

merits.


                                                                       JAIME TIJERINA
                                                                       Justice

Delivered and filed on the
16th day of June, 2022.




       2  To the extent that Pusley attempts to appeal the trial court’s September 22, 2020 judgment, we
dismiss that attempted appeal because Pusley is not a party.

                                                   2